Exhibit 99.1 The Road to be #1 Specialty Foundry Mr. Russell Ellwanger, CEO January 2011 1 13th Annual Needham Growth Conference Disclaimers Forward Looking Statements This presentation contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management’s current expectations and beliefs and are subject to a number of risks, uncertainties and assumptions that could cause actual results to differ materially from those described in the forward-looking statements.
